771 F.2d 849
120 L.R.R.M. (BNA) 2539, 103 Lab.Cas.  P 11,569
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CROFT METALS, INC., Respondent.
No. 84-4819.
United States Court of Appeals,Fifth Circuit.
Sept. 6, 1985.

Elliott Moore, Collis S. Stocking, Susan Williams, Deputy Ass'n Gen. Counsel, N.L.R.B., Washington, D.C., for petitioner.
Partee & Waldrip, Andrew C. Partee, Jr., New Orleans, La., for respondent.
Joseph G. Norton, Acting Director, NLRB, New Orleans, La., for other interested parties.
Application for Enforcement of an Order of the National Labor Relations Board.
Before GOLDBERG, POLITZ and JOLLY, Circuit Judges.
PER CURIAM:


1
Finding the decision by the National Labor Relations Board fully supported by the record, and concurring in each factual finding and legal conclusion therein, the same is ENFORCED.  The clerk will issue the mandate forthwith.